GILLEY, Judge,
with whom
Judge GIUNTINI
concurs, concurring in part and dissenting in part:
Koh pleaded guilty, pertinently, to violating United States Forces Korea Regulation 27-5, 25 October 1983 [hereinafter USFK Reg. 27-5], a lawful general regulation, by failing to disclose his continued possession or lawful disposition of items he brought into Korea duty-free or acquired there without the payment of duty or tax. In this appeal, Koh asserts that the fifth amendment precluded his prosecution for failure to disclose in accordance with the regulation. See United States v. Covington, 395 U.S. 57, 60, 89 S.Ct. 1559, 1561, 23 L.Ed.2d 94 (1969); Cf. Haynes v. United States, 390 U.S. 85, 86 n. 1, 88 S.Ct. 722, 725 n. 1, 19 L.Ed.2d 923 (1968).
The initial question in this case is whether the fifth amendment adheres to and thereby renders nonpunishable failure to comply with this command-imposed duty to disclose. Before we can attempt to overlay to the military environment application of the fifth amendment to civilian laws and in civilian contexts, we must assess the nature and extent of the military authority exercised in this regulation.
Our Status of Forces Treaty with the Republic of Korea requires that the Commander-in-Chief, U.S. Forces Korea “shall take such steps as are necessary to prevent abuse of [the] privileges” American servicemembers enjoy to import and purchase property with broad exemption from Korean taxes and customs duties. Further, the American command must render “all assistance within [its] power to ensure the payment of duties and taxes.” Facilities and Areas and the Status of Forces in Korea, articles IX, paragraphs 8 and 9, XIII, and XIV [hereinafter SOFA]. This court has held that “[t]he control of black market activities [is] an appropriate subject of governmental concern and the [disclosure provision of the] regulation [is] a valid exercise of that legitimate interest.” United States v. Lindsay, 11 M.J. 550, 551 (A.C.M.R.), petition denied, 11 M.J. 361 (C.M.A.1981). The factual determinations made by this court in United States v. Battle, 20 M.J. 827, 828 (A.C.M.R.), petition denied, 21 M.J. 317 (C.M.A.1985), bear repeating here:
[T]he United States Army sends military forces into the sovereign nation of the' Republic of Korea for mutually beneficial reasons of national security; the appellant was a noncommissioned officer on active duty in the United States Army and stationed in the Republic of Korea at the time of his offenses; the import and *727export of goods to and from the Republic of Korea by members of the United States Armed Forces are matters of political concern between the Republic of Korea and the United States of America; the SOFA contains vital agreements concerning sensitive customs matters and identifies certain related rights and obligations attending members of our Armed Forces who are stationed in the Republic of Korea; and, USFK Reg. 27-5 is designed, in part, to prohibit conduct by members of our force which would violate the spirit and scope of the SOFA, particularly with respect to customs control.
This area, then, is appropriate for regulations of general application. See Kastigar v. United States, 406 U.S. 441, 443-44, 92 S.Ct. 1653, 1655-56, 32 L.Ed.2d 212 (1972) (fifth amendment an exception to the essential power of the sovereign to compel disclosures); California v. Byers, 402 U.S. 424, 427-28, 91 S.Ct. 1535, 1537-38, 29 L.Ed.2d 9 (1971) (statute required drivers of motor vehicles involved in automobile accidents to stop and report their names and addresses); Shapiro v. United States, 335 U.S. 1, 17, 68 S.Ct. 1375, 1384, 92 L.Ed. 1787 (1948).
This regulation has the desirable feature of notifying servicemembers when they come to Korea that should they import or purchase controlled items in Korea without payment of Korean customs or taxes, they are responsible to account for their continued possession or lawful disposition of this property. Thus, they voluntarily assume the duty to account, which is a central facet of the “required records doctrine” set forth in Wilson v. United States, 221 U.S. 361, 380, 31 S.Ct. 538, 544, 55 L.Ed. 771 (1911):
The physical custody of incriminating documents does not of itself protect the custodian against their compulsory production. The question still remains with respect to the nature of the documents and the capacity in which they are held. It may yet appear that they are of a character which subjects them to the scrutiny demanded and that the custodian has voluntarily assumed a duty which overrides his claim of privilege____ The principle applies not only to public documents in public offices, but also to records required by law to be kept in order that there may be suitable information of transactions which are the appropriate subjects of governmental regulation and the enforcement of restrictions validly established. There the privilege, which exists as to private papers, cannot be maintained.
Effective notice is presumed as a matter of law because this regulation is a lawful general regulation under Article 92, Uniform Code of Military Justice [hereinafter UCMJ], 10 U.S.C. § 892 (1982).
We must ask the extent to which USFK Reg. 27-5 is constitutionally permissible in application different than the formulation in civilian contexts for the required records doctrine. Generally, the Supreme Court has formulated a three-part requirement: first, the regulatory provisions require the keeping and preserving of records; second, the records have “public” aspects because they are reasonably related to an authorized governmental function; and third, the requirement is not directed toward a “selective group inherently suspect of criminal activities.” Marchetti v. United States, 390 U.S. 39, 57, 88 S.Ct. 697, 707, 19 L.Ed.2d 889 (1968). This regulation serves a valid public purpose, the implementation of American foreign policy. Moreover, the unified commander has established a broad program of regulation and enforcement that is not aimed at a “selective group inherently suspect” of breaches of these laws. The focal question then is whether in this situation the unified commander can specify a punitive sanction for failure to present information or documentation on demand regarding the regulated property.
We have already accepted that on its face this order appeared to require a routine military duty. Obedience of these types of orders ordinarily and reasonably require a verbal response or volitional activity of a communicative nature. For example, when part of a soldier’s required gear seems to be missing, he may be asked by a superior, “where are your ammunition pouches?” In United States v. Smith, 4 *728M.J. 210, 214 (C.M.A.1978), an order to participate in physical fitness training was enforceable by punishment even though compliance would have shown that the servicemember had been malingering.
The Commander-in-Chief, United States Forces-Korea, has an abiding interest in the stability of the Korean government, in view of the potential for involvement of American forces in combat in that area. Thus, we see no significant reason for a different test here than we apply for ordinary dealing with military property. Inspections, of course, are permissible for many military purposes, when based on an objective articulated reason, and reasonably carried out. See Manual for Courts-Martial, United States, 1984, Military Rule of Evidence 313.
On reflection, this accounting requirement regarding personal property is similar to an inspection and is not unexpected or significantly intrusive. Servicemembers in Korea, as do we, appreciate that black-marketing is difficult to deter and detect. Furthermore, soldiers expect intrusions into their personal activities that their commanders reasonably perceive as needed to carry out valid military responsibilities. Cf. United States v. Bickel, 27 M.J. 638, 641, (A.C.M.R.1988) (citing New York v. Burger, 482 U.S. 691, 107 S.Ct. 2636, 96 L.Ed.2d 601 (1987), for the proposition that there exists a diminished expectation of privacy in military life).
The nonspecific accounting permitted by this regulation is not void for vagueness. In this context, no one can predict all the ways a servicemember may be able to show he possesses or has lawfully disposed of the property. He might still possess it, he might have broken and discarded it, or he might have sent it home. Indeed, the regulation provides a beneficial flexibility not unusual in the military where a soldier’s word normally must be taken as his bond. A more cumbersome and intrusive system could have been implemented, one requiring the servicemember to report to his commander each time he lawfully disposed of any item subject to the regulation. That degree of regulation or limitation on the free transfer of property would be oppressive and smack of “Big Brother.”
The long life of this regulatory provision, in effect for a number of years, argues strongly for its reasonableness. This regulatory system is analogous to constitutionally permissible broad military inspections for contraband property. Viewed from the standpoint of vesting appropriate discretion in commanders to regulate and recognizing needed practicality for soldiers to comply, in the balance, the disclosure requirement of USFK Reg. 27-5 meets the specificity concern in the Constitution. The foreseeable means of accounting here, by information or documentation, are the functional equivalent of the required documents listed in Shapiro for which one became the custodian. The option of providing information instead of documents — for example, when there are no documents — is a reasonable one in our judgment. Even a good faith mistake by a servicemember that he had sufficient information or documentation would preclude unwarranted jeopardy of conviction for violation of the disclosure requirement.
Without doubt, the Commander-in-Chief, United States Forces-Korea, had an objective basis for establishing the disclosure requirement under review. Also, the degree of intrusion was reasonably related in scope to ensure the treaty-based responsibility was met. Cf. United States v. Middleton, 10 M.J. 123, 128 (C.M.A.1981); United States v. Valenzuela, 24 M.J. 934, 937 (A.C.M.R.1987).
Though the disclosure requirement was constitutionally permissible, Koh could have claimed a substantive fifth amendment and Article 31(a), UCMJ, privilege that for him to disclose would result in self-incrimination.1 However, unless an accused asserts the privilege against .self-incrimination at the time for response to the order, he has forgone the protection of *729Article 31(a), UCMJ.2 See Garner v. United States, 424 U.S. 648, 656, 96 S.Ct. 1178, 1183, 47 L.Ed.2d 370 (1976) (witnesses must claim the fifth amendment privilege when disclosure required, or they waive it by making the disclosure). Koh could have had the protection of the fifth amendment and Article 31(a), UCMJ, had he claimed it at the time he was ordered to disclose his possession or lawful disposition of the property. That he did not do so precludes the operativeness of Article 31(a), UCMJ. See United States v. Smith, 4 M.J. at 214. Thus, we see no reason for the fifth amendment to adhere to this case substantively. Additionally, Koh’s guilty plea waived any applicability of the protection of Article 31(b), UCMJ,3 for interrogation as a suspect without informed waiver of his rights to silence and counsel. See McMann v. Richardson, 397 U.S. 759, 90 S.Ct. 1441, 25 L.Ed.2d 763 (1970) (confessions not subject to constitutional challenge on appeal from conviction on guilty plea).
I would affirm the findings of guilty and the sentence in both cases.

. Article 31(a), UCMJ, seems to encompass all the substantive protection of the fifth amendment.


. Article 31(a), UCMJ, sets forth the following: "No person subject, to this chapter may compel any person to incriminate himself or to answer any question the answer to which may tend to incriminate him.”


. Article 31(b), UCMJ, states as follows:
No person subject to this chapter may interrogate, or request any statement from an accused or a person suspected of an offense without first informing him of the nature of the accusation and advising him that he does not have to make any statement regarding the offense of which he is accused or suspected and that any statement made by him may be used as evidence against him in a trial by court-martial.